                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF OHIO

IN RE:                                                        )
                                                              )       CHAPTER 13 PROCEEDINGS
WILLIAM SLOMCHECK                                             )
                                                              )       CASE NO: 19-40977
ANNA-MARIE DOLANSKY-SLOMCHECK                                 )
                                                              )       RUSS KENDIG
                               DEBTORS                        )       U.S. Bankruptcy Judge
                                                              )

                                              MOTION TO DISMISS

                NOW COMES Michael A. Gallo, the Standing Chapter 13 Trustee and states that the

         debtor is in default under the terms of the plan, for the reason that the payments required by the

         plan have not been made and that a showing has not been made of any just cause for default.

                WHEREFORE, the Trustee requests that this case be dismissed pursuant to Section

         1307(c) of the Bankruptcy Code, together with such other and further relief to which this court

         deems proper.



                         DATED this 22th day of /October, 2019.




                                                      /s/ MICHAEL A. GALLO, TRUSTEE
                                                      MICHAEL A. GALLO, TRUSTEE
                                                      5048 Belmont Avenue
                                                      Youngstown, OH 44505
                                                      Phone: (330) 743-1246




         19-40977-rk       Doc 41    FILED 10/22/19      ENTERED 10/22/19 13:50:08           Page 1 of 3
                         NOTICE OF MOTION TO DISMISS CASE

MICHAEL A. GALLO, the Standing Chapter 13 Trustee, has filed papers with the Court to
have this bankruptcy case dismissed.

Your rights may be affected. You should read these papers carefully to discuss them with
your attorney, if you have one, in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

If you do not want the court to dismiss this bankruptcy case, or if you want the court to consider
your views on the motion to dismiss this case, then on or before NOVEMBER 14, 2019, you or
your attorney must file with the Court an objection to the motion to dismiss at:

                                         Clerk of Court
                                United States Bankruptcy Court
                     Nathaniel R. Jones Federal Building & U.S. Courthouse
                                    10 East Commerce Street
                                    Youngstown, OH 44503

If you mail your objection to the court for filing, you must mail it early enough so the court will
receive it on or before the date stated above.

You must also send a copy to:

                              Michael A. Gallo, Chapter 13 Trustee
                                    5048 Belmont Avenue
                                   Youngstown, OH 44505

You must also attend a hearing on the motion to dismiss this case on NOVEMBER 21, 2019 AT
1:45 PM at:
                               United States Bankruptcy Court
                   Nathaniel R. Jones Federal Building & U.S. Courthouse
                             10 East Commerce Street, 3rd Floor
                                   Youngstown, OH 44503

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

Dated: October 22, 2019                              /s/ Michael A. Gallo
                                                     Michael A. Gallo, Chapter 13 Trustee
                                                     5048 Belmont Avenue
                                                     Youngstown, OH 44505




 19-40977-rk     Doc 41     FILED 10/22/19      ENTERED 10/22/19 13:50:08            Page 2 of 3
                                 CERTIFICATE OF SERVICE

      I certify that on October 22, 2019, a true and correct of the within Trustee’s Motion to
Dismiss and Notice of Hearing was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
the court’s Electronic Mail Notice List:

       DANIEL J. SOLMEN, ESQ. at dansolmen@yahoo.com
       OFFICE OF THE UNITED STATES TRUSTEE at (Registered address)@usdoj.gov.

And by regular U.S. mail, postage prepaid, on:

       WILLIAM SLOMCHECK
       ANNA-MARIE DOLANSKY-SLOMCHECK
       2333 OAK TRACE STREET
       YOUNGSTOWN,OH 44515-
       DEBTORS




                                                    By: /s/ MICHAEL A. GALLO
                                                    MICHAEL A. GALLO, TRUSTEE




19-40977-rk      Doc 41     FILED 10/22/19       ENTERED 10/22/19 13:50:08          Page 3 of 3
